Citation Nr: 0012419	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected faulty union of the left femur as a residual of a 
gunshot wound, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of a left knee gunshot wound with muscle 
damage, currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
July 1945.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from an April 1996 decision of the RO.  

In July 1998, the veteran was scheduled for a personal 
hearing at the RO; however, the veteran canceled the hearing.  

The Board remanded the case in September 1998 for additional 
development of the record.  

By rating action in August 1999, a 20 percent rating was 
assigned for the service-connected left femur disability, 
effective on March 3, 1998.  

In the January 2000 Informal Hearing Presentation, the 
veteran's representative raised the issue of entitlement to a 
compensable rating for service-connected saphenous nerve 
injury.  That issue is referred to the RO for the appropriate 
action.  








REMAND

The veteran contends, in essence, that his service-connected 
residuals of a left knee gunshot wound, with injury to muscle 
group XIII and XIV, and faulty union of the left femur, are 
severe enough to warrant an increased rating.  

In September 1998, the Board remanded that case for an 
additional VA examination for the purpose of obtaining 
clinical findings as to whether the affected joints exhibit 
weakened movement, excess fatigability or incoordination, 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups as required in Deluca 
v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45 
(1999).  

The examiner was also requested to comment on whether 
impairment of the left femur results in a slight, moderate or 
marked knee disability and to identify which of his muscle 
groups was likely damaged at the time of the original injury 
and comment on the severity of such muscle damage.  

The Board also pointed out that, although the veteran's 
service-connected faulty union of the left femur is currently 
rated under 38 C.F.R. § 4.71a including Diagnostic Code 5255 
("Femur, impairment of"), the Board must also consider 
other Diagnostic Codes, including Diagnostic Codes 5250 
("Hip, ankylosis of"), 5251 ("Thigh, limitation of 
extension of"), 5252 ("Thigh, limitation of flexion of"), 
and 5253 ("Thigh, impairment of") in making its decision.  
It was indicated that since these diagnostic codes provide 
for compensation based solely on limitation of motion, the 
veteran was entitled to an examination and RO consideration 
under DeLuca, supra.  

The Board also noted that rating schedule criteria for 
evaluating muscle injuries changed on July 7, 1997, and that 
the RO should consider the new rating criteria with regard to 
muscle injuries pursuant to Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

On VA examination in January 1999, the examiner noted range 
of motion of both the left hip and left knee but did not 
indicate whether there was pain on motion.  The examiner did 
conclude that there was a moderate degree of pain, weakened 
movement, excess fatigability and incoordination which will 
increase significantly on activity.  It was indicated that 
the veteran had a major problem with his left leg.  

The examiner, however, did not indicate the degree of any 
additional loss of range-of-motion due to noted pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups as requested by the Board and as required by Deluca.  
Although the examiner noted that there was moderate weakness 
and atrophy of all muscles of groups XIII- XV, he did not 
identify which muscle groups were likely damaged at the time 
of the original injury or comment on the severity of such 
muscle damage as instructed by the Board.  

The claims file shows that in May 1999, the RO requested an 
additional VA examination and noted the Board's instructions 
regarding the requested findings.  The file contains a 
handwritten report of examination dated in June 1999, which 
includes essentially the same findings as shown on the 
January 1999 examination report.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Veterans Appeals (Court) has held that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  

The Board notes in this regard that, in the January 2000 
Informal Hearing Presentation, the veteran's representative 
argued that examinations conducted in 1999 were inadequate.  
Because the severity of the service-connected left leg 
disabilities cannot adequately be determined based on the 
recently obtained VA examinations, further examination is 
required prior to appellate handling of the claims for 
increase.  

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for his service-connected residuals 
of a left knee gunshot wound and faulty 
union of the left femur since June 1998.  
Thereafter, the RO should obtain legible 
copies of all records from any identified 
treatment source.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded a 
special VA examination to determine the 
current severity of the service-connected 
left leg disabilities.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  All 
indicated tests must be performed and the 
examination must include complete range 
of motion testing involving the left leg.  
In addition, the examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss involving the left leg due to 
any of the following: (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss.  The examiner should report the 
degree of additional range of motion loss 
due to pain on use or during flare-ups 
and comment on whether impairment of the 
left femur and left knee results in a 
slight, moderate or marked knee 
disability.  The examiner should also 
specifically identify which of his muscle 
groups was likely damaged at the time of 
the original injury and comment on the 
severity of such muscle damage.  

3.  After completion of all requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  All indicated 
development should take place in this 
regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case. They 
should then be afforded a reasonable 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.  

The purposes of this remand are to further develop the record 
and to afford the veteran due process of law.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




